Per Curiam.
This is an application for a mandamus to compel the civil service commission to certify for payment by the city of Elizabeth the salary or compensation of relator as superintendent of the almshouse of Elizabeth.
Belator and others submitted themselves to an examination conducted by the civil service commission and he and two. others, the latter being honorably discharged soldiers, were certified to the city of Elizabeth as being eligible for appointment.
The relator was appointed. The civil service commission contends that the appointment should have gone to one of the honorable discharged soldiers, certified, and, therefore, decline to give the certificate necessary to be had in order to pay relator his salary. Eive reasons are assigned by relator why the writ of mandamus should be awarded to him.
*2201. That the Civil Service act does not apply to the position in question. We are of the opinion that it does.
'2. That chapter 298 (Pamph. L. 1920) is unconstitutional because it violates the fourteenth amendment to the constitution of the United States. We think the act in question has no such infirmity.
3. That chapter 298 (Pamph. L. 1920) is unconstitutional because it violates article 4, § 7, ¶ 4 of the state constitution. We hold that this is not so.
4, That section 21 of the original Civil Service act of 1908 is not mandatory. With this we agree; but chapter 298 (Pamph. L. 1920), amending section 21, is mandatory.
That chapter 52 (Pamph. L. 1922) repeals chapter 298 (Pamph. L. 1920). Not so. the act of 1922 simply increases the rights and preferences of disabled veterans over civilians and honorably discharged, non-disabled veterans.
The application for the writ is therefore denied and the rule to show cause discharged, with costs.